Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), made this 19th day of December 2007, is by and among Buck Young, LLC, a Delaware limited liability company with its principal place of business located at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234 (“Buck Young”); FMG Ventures, LLC, a Florida limited liability company doing business as Access Communications with its principal place of business located at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234 (“Access”); JC Ventures, LLC, a Florida limited liability company doing business as Collier Business Systems with its principal place of business located at 1940 Northgate Boulevard, Suite B, Sarasota, Florida 34234 (“Collier”) (Access and Collier collectively referred to as “Sellers”); John Mitchell, an individual residing at 10019 Laurel Valley Ave Cir., Bradenton, Florida 34202 (“JM”);Chris R. Fickey, an individual residing at 9007 60th Avenue E., Bradenton, Florida 34202 (“CF”); and Teltronics
